     Case 3:21-cv-00100-MMD-WGC Document 22 Filed 03/29/21 Page 1 of 9




 1     SIGAL CHATTAH, ESQ.
       Nevada Bar No.: 8264
 2
       CHATTAH LAW GROUP
 3     5875 S. Rainbow Blvd #203
       Las Vegas, Nevada 89118
 4     Tel: (702) 360-6200
       Fax: (702) 643-6292
 5
       Chattahlaw@gmail.com
 6     Counsel for Plaintiffs

 7                             UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA
 9
                                                                 )
10     SHAWN MEEHAN, an individual, JANINE HANSEN, and )
       individual, LYNN CHAPMAN, an individual, MELISSA          )
11     CLEMENT, an individual,                                   )
                                                                 )
12                                                               ) Case No: 3:21-cv-00100-
                       Plaintiffs,
                                                                 ) MDD-WGC
13                                                               )
                vs.                                              )
14
                                                                 )
15     STEPHEN F. SISOLAK, in his official capacity as Governor )
       of the State of Nevada, AARON DARNELL FORD, in his ) PLAINTIFFS’
16     official capacity as the Attorney General of the State of ) MOTION TO EXTEND
       Nevada, BRENDA ERDOES, in her official capacity as        ) BRIEFING SCHEDULE
17     Head of Legislative Counsel Bureau, NICOLE                )
       CANNIZZARO, in her official capacity as Chair of the      )
18                                                               )
       Legislative Commission, DOES 1 through 100.
                                                                 )
19                                                               )
                Defendants.                                      )
20
                                                                 )
21                                                               )

22
23
24
25
26
27
28
     Case 3:21-cv-00100-MMD-WGC Document 22 Filed 03/29/21 Page 2 of 9




             DECLARATION OF SIGAL CHATTAH, ESQ. PURSUANT TO LR 7-2
 1
 2
            I, SIGAL CHATTAH, declare as follows:
 3
            1.    I am a licensed attorney in the State of Nevada since 2002 and a member of
 4
 5                good standing with the State Bar of Nevada.

 6          2.    I am Plaintiffs’ Counsel in the matter sub judice and admitted to practice in all
 7                Courts of the State of Nevada including the United States District Court.
 8
            3.    The facts set forth herein are true of my own personal knowledge, and if called
 9
                  upon to testify thereto, I would and could competently do so under oath.
10
11          4.    The matter sub judice involves the arbitrary and delayed reopening of the

12                Legislative building to allow Plaintiffs’ access to same to engage in their

13                constitutional rights to lobby the legislative officials, staff and others.
14
            5.    On February 1, 2021, the 81st Legislative Session began in Carson City,
15
                  Nevada and Plaintiffs are precluded from entering the building in violation of
16
                  their United States and State of Nevada constitutional rights.
17
18          6.    The 81st Legislative Session is halfway through with the Legislative building

19                still remaining closed to Plaintiffs.
20
            7.    Movants herein are four individuals, on behalf of themselves, seek entry to the
21
                  Legislative Building to engage in lobbying activities.
22
            8.    On February 17, 2021, the Complaint sub judice was filed along with
23
24                Summons for Issuance returned issued followed by an Emergency Motion for

25                Preliminary Injunction on February 24, 2021.
26          9.    On February 25, 2021, all documents were to be served on all Defendants
27
                  named in the Complaint. Due to unintentional oversight and excusable neglect
28

                                                    2
     Case 3:21-cv-00100-MMD-WGC Document 22 Filed 03/29/21 Page 3 of 9




                  only the Executive Defendants were served on February 25, 2021, with the
 1
 2                remaining Legislative Defendants not served on said day.

 3          10.   Upon realization that only 2 of the 4 Defendants were served, Service of the
 4
                  Summons, Complaint and Motion for Preliminary Injunction was effectuated
 5
                  on March 16, 2021.
 6
            11.   On March 23, 2021, Plaintiffs voluntarily dismissed the Executive Defendants
 7
 8                from this action following a finding that Defendant Erdoes is wholly in charge

 9                of opening the Legislature, and all Executive Emergency Directives barring
10                public gatherings in public buildings have been suspended and/or repealed. As
11
                  of this date, no appearance has been made on behalf of the Legislative
12
                  Defendants.
13
            12.   Therefore, Plaintiffs hereby request this Court grant an extended Briefing
14
15                Period to allow Legislative Defendants file a Response to the Motion for

16                Preliminary Injunction to allow the matter’s adjudication on the merits
17
            13.   There will be no prejudicial effect on Defendants by this Court’s grant of same.
18
                  Plaintiffs fulfill all the good cause and excusable neglect in accordance with
19
                  Kyle v. Campbell Soup Co., 28 F.3d 928,931 (1994), as delineated infra.
20
21          14.   These are the facts as I know them to be true.

22          15.   Under NRS 53.045, I declare under penalty of perjury that the foregoing is true
23                and correct.
24
                  Dated this 29th day of March, 2021
25
26          _/s/ __Sigal Chattah__
27          Declarant
            SIGAL CHATTAH, ESQ.
28

                                                  3
     Case 3:21-cv-00100-MMD-WGC Document 22 Filed 03/29/21 Page 4 of 9




                          MEMORANDUM OF POINTS AND AUTHORITIES
 1
 2                                MOTION FOR EXTENSION OF TIME

 3             COME NOW, PLAINTIFFS, SHAWN MEEHAN Et Al, by and through the
 4
       undersigned attorney of record, SIGAL CHATTAH, ESQ., of the CHATTAH LAW GROUP,
 5
       and pursuant to LR 7-2 and FRCP 6(B) file this Motion for Extension of Time.
 6
                                              INTRODUCTION
 7
 8             The Petition section of the First Amendment, also commonly referred to as the Petition

 9     Clause, states that “People have the right to appeal to government in favor of or against
10     policies that affect them or in which they feel strongly. This freedom includes the right to
11
       gather signatures in support of a cause and to lobby legislative bodies for or against
12
       legislation,” (Copley, First Amendment Center).
13
14             A more simple definition of the right to petition, is “the right to present requests to the
15
       government without punishment or reprisal. This right is guaranteed in the First Amendment
16
       to the U.S. Constitution” (History Central, 1).
17
18             Looking at the specific definition of the word petition, as it relates to the freedom of
19     petition and the First Amendment, the word can be used to describe “any nonviolent, legal
20
       means of encouraging or disapproving government action, whether directed to the judicial,
21
       executive or legislative branch. Lobbying, letter-writing, e-mail campaigns, testifying before
22
23     tribunals, filing lawsuits, supporting referenda, collecting signatures for ballot initiatives,

24     peaceful protests and picketing: all public articulation of issues, complaints and interests
25     designed to spur government action qualifies under the petition clause…” (Copley First
26
       Amendment Center).
27
28

                                                         4
     Case 3:21-cv-00100-MMD-WGC Document 22 Filed 03/29/21 Page 5 of 9




              The activity of lobbying has been interpreted by court rulings as constitutionally
 1
 2     protected free speech and a way to petition the government for the redress of grievances, two

 3     of the freedoms protected by the First Amendment of the Constitution. United States v.
 4
       Harriss, 347 U.S. 612 (1954), United Mine Workers of America, District 12 v. Illinois State
 5
       Bar Association Et Al., 389 U.S. 217 (1967), Railroad Trainmen v. Virginia Bar, 377 U. S.
 6
       1 (1964), and NAACP v. Button, 371 U. S. 415 (1963).
 7
 8            In United Mine Workers of America v. Illinois State Bar Association (1967), the

 9     Supreme Court exalted the right as “among the most precious liberties safeguarded by the Bill
10     of Rights” and implicit in “the very idea of government.” The Court had earlier affirmed the
11
       right to engage in such activity; it thus deemed it a fundamental liberty, protected against
12
       encroachment by federal, state and local governments. Hence, in NAACP v. Button (1963), it
13
       formed the conceptual basis for the Court’s ruling that a civil rights group could not be barred
14
15     from soliciting people to serve as litigants in civil rights cases. The Court declared: “Litigation

16     may well be the sole practical avenue open to a minority to petition for a redress of
17
       grievances.” Id.
18
                                        PROCEDURAL POSTURE
19
              On February 17, 2021, the Complaint sub judice [ECF 1] was filed along with
20
21     Summons for Issuance [ECF 4] returned issued [ECF 5] followed by an Emergency Motion

22     for Preliminary Injunction on February 24, 2021 [ECF 6].
23            On February 25, 2021, all documents were to be served on all Defendants named in
24
       the Complaint. Due to unintentional oversight and human error only the Executive Defendants
25
       were served on February 25, 2021, with the remaining Legislative Defendants not served on
26
27     said day.

28

                                                        5
     Case 3:21-cv-00100-MMD-WGC Document 22 Filed 03/29/21 Page 6 of 9




               Upon realization that only 2 of the 4 Defendants were served, Service of the
 1
 2     Summons, Complaint and Motion for Preliminary Injunction was effectuated on March 16,

 3     2021.
 4
               On March 23, 2021, Plaintiffs voluntarily dismissed the Executive Defendants from
 5
       this action [ECF 21] following a finding that Defendant Erdoes is wholly in charge of
 6
       opening the Legislature, and all Executive Directives barring public gatherings in public
 7
 8     buildings have been suspended and/or repealed. As of this date, no appearance has been made

 9     on behalf of the Legislative Defendants.
10             Accordingly, the Legislative Defendants did not receive the Motion to respond to by
11
       the response time due. This Motion to Extend Time for Briefing is submitted thereon.
12
                                           LEGAL AUTHORITY
13
               Fed R. Civ. Pr. 6(b) entitled EXTENDING TIME PROVIDES:
14
               (1) In General. When an act may or must be done within a specified time, the court
15             may, for good cause, extend the time:
16             (A) with or without motion or notice if the court acts, or if a request is made, before
17             the original time or its extension expires; or
               (B) on motion made after the time has expired if the party failed to act because of
18
               excusable neglect.
19             Good cause exists to extend the briefing deadline as Defendants Cannizzaro and
20
       Erdoes were served with the Complaint and the Motion for Preliminary Injunction on March
21
       16, 2021, after the time to file a Response had expired and a briefing schedule must be set
22
       accordingly to allow the determination of the Motion in ordinary course.
23
24             Plaintiffs specifically bring this Motion to the attention of the Court under FRCP 6(b)

25     so that the appropriate remedial measures will be taken to allow a full briefing by all Parties to
26
       this action on the Motion for Preliminary Injunction.
27
28

                                                       6
     Case 3:21-cv-00100-MMD-WGC Document 22 Filed 03/29/21 Page 7 of 9




              As stated in Counsel’s Declaration and reiterated infra, an inadvertent mistake during
 1
 2     the service of process of all Defendants resulted in the Service of only Executive Defendants

 3     on February 25, 2021 and not all Defendants, including Legislative Defendants on same day.
 4
              Excusable neglect is shown when the appellant has done "all he could do under the
 5
       circumstances" to perfect an appeal within the time prescribed by the rules. United States v.
 6
       Avendano-Camacho, 786 F.2d 1392,1394 (9th Cir. 1986). In evaluating whether a district
 7
 8     court finding excusable neglect under Rule 4(b) abused its discretion, it is proper to consider

 9     "the criminal defendant's special interest in his appeal and the shorter initial period for
10
       appeal." Id. This does not mean that the district court is required to find excusable neglect
11
       more readily, merely that when it does find excusable neglect, greater deference is due its
12
       decision. Id. Pratt v. McCarthy, 878 F.2d 331,332 (1989).
13
14            Factors which are relevant to the evaluation of whether excusable neglect has

15     occurred:
16            1) whether the inadvertence reflected professional incompetence such as ignorance of
17
       rules of procedure,
18
              2) whether an asserted inadvertence reflects an easily manufactured excuse incapable
19
       of verification by the court,
20
21            3) counsel's failure to provide for a readily foreseeable consequence,

22            4) a complete lack of diligence . . .
23
              5) whether the inadvertence resulted despite counsel's substantial good faith efforts
24
       towards compliance. . . .
25
              [or 6)] whether the enlargement of time will prejudice the opposing party.
26
27                    Kyle v. Campbell Soup Co., 28 F.3d 928,931 (1994).

28

                                                        7
     Case 3:21-cv-00100-MMD-WGC Document 22 Filed 03/29/21 Page 8 of 9




               Here, Plaintiffs followed the Rules of Civil Procedure, effectuated service of process
 1
 2     on Defendants within 24 hours of the filing of the Motion for Preliminary Injunction

 3     (February 25, 2021), and reasonably relied on process servers to serve all four Defendants at
 4
       the same time.
 5
               Immediately upon notice that not all Defendants had been served, Plaintiffs
 6
       effectuated service of process on the Legislative Defendants on March 16, 2021. Therefore
 7
 8     taking in to consideration the Kyle factors, it is clear that the 1) the inadvertence did not reflect

 9     professional incompetence such as ignorance of rules of procedure, but a mistaken service of
10     process by a third party process server of all Defendants; 2) counsel's reliance on a third party
11
       to effectuate a service of process; 3) upon realization of the error, Counsel diligently
12
       instructed immediate service of process and effectuated same; 4) the inadvertence resulted
13
       despite counsel's substantial good faith efforts towards compliance and 5) the enlargement of
14
15     time will not prejudice the opposing party; on the contrary it will provide this Court with a

16     responsive pleading for which to rule on same on the merits.
17
                                                CONCLUSION
18
               For the foregoing reasons, Plaintiffs request that the Court grant the foregoing Motion
19
       to Extend Briefing Schedule. in the interest of fair play and substantial justice.
20
21     Dated this 29th day of March, 2020.

22                                                           CHATTAH LAW GROUP
23
                                                                     /s/ Sigal Chattah
24                                                                   SIGAL CHATTAH, ESQ.
25                                                                   Nevada Bar No.: 8264
                                                                     CHATTAH LAW GROUP
26                                                                   5875 S. Rainbow Bl., Ste. 204
                                                                     Las Vegas, Nevada 89118
27                                                                   Tel: (702) 360-6200
                                                                     Counsel for Plaintiffs
28

                                                         8
     Case 3:21-cv-00100-MMD-WGC Document 22 Filed 03/29/21 Page 9 of 9




                                      CERTIFICATE OF SERVICE
 1
 2             I hereby certify that on the 29th day March, 2021, I served a copy of the foregoing

 3     MOTION FOR EXTENSION OF TIME to all registered parties via E-service on the CM/ECF
 4
       registry.
 5
 6                                               ____/s/ Sigal Chattah__
                                                CHATTAH LAW GROUP
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      9
